               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00046-MR-WCM-5


UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )
                                          )
                      vs.                 )     ORDER
                                          )
                                          )
RICHARD ARLEE CHAMPION,                   )
                                          )
                   Defendant.             )
______________________________            )

        THIS MATTER is before the Court upon the Defendant’s “Motion to

Reconsider Motion to Compel Attorney to Surrender the Case File” [Doc.

204].

        By the present motion, the Defendant seeks reconsideration of the

Court’s Order [Doc. 203] denying without prejudice the Defendant’s motion

to compel his former counsel to produce the case file to him. Upon review

of the Defendant’s motion, the Court finds no basis for reconsideration of its

prior Order.    Accordingly, the Defendant’s motion for reconsideration is

denied.
     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to

Reconsider Motion to Compel Attorney to Surrender the Case File” [Doc.

204] is DENIED.

     IT IS SO ORDERED.

                       Signed: September 10, 2019




                                       2
